Case 6:19-cv-00139-JDK-KNM Document 21 Filed 05/18/20 Page 1 of 2 PageID #: 3958




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

  BRANDON REID ZACHARY,                            §
                                                   §
         Plaintiff,                                §
                                                   §
  v.                                               §          Case No. 6:19-CV-139-JDK-KNM
                                                   §
  COMMISSIONER, SOCIAL SECURITY                    §
  ADMINISTRATION,                                  §
                                                   §
         Defendant.
                  ORDER ADOPTING REPORT AND RECOMMENDATION
                      OF UNITED STATES MAGISTRATE JUDGE

         This case was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to 28

  U.S.C. § 636. On April 30, 2020, the Magistrate Judge issued a Report and Recommendation

  (Docket No. 20), recommending that the Commissioner’s final decision be affirmed and that this

  social security action be dismissed with prejudice.

         This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

  party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

  § 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

  independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

  (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

  (extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

  objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

  for clear error or abuse of discretion and reviews her legal conclusions to determine whether they

  are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

  492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

  standard of review is “clearly erroneous, abuse of discretion and contrary to law”).
Case 6:19-cv-00139-JDK-KNM Document 21 Filed 05/18/20 Page 2 of 2 PageID #: 3959



         Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

  clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

  the Report and Recommendation of the United States Magistrate Judge (Docket No. 20) as

  the findings of this Court.

         Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 20)

  is ADOPTED. It is further ORDERED that the Commissioner’s final decision is AFFIRMED

  and that this civil action is DISMISSED WITH PREJUDICE. All pending motions are

  DENIED.

         So ORDERED and SIGNED this 18th day of May, 2020.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE
